NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY W. DINSMORE,                              No.    16-35902

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01129-MJP

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted June 19, 2018**

Before:      LEAVY, TROTT and SILVERMAN, Circuit Judges.

      Larry Dinsmore appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for social security

disability benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The ALJ properly gave significant weight to Dr. Koukol’s opinion and

reasonably found that the overall record and Dinsmore’s activities and testimony

support his opinion. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)

(holding that state agency physicians’ determination was consistent with other

evidence in the record, and constitutes substantial evidence supporting the ALJ’s

conclusion of non-disability).

      Dinsmore summarizes other medical records, but he does not identify any

error. Accordingly, this Court need not address this undeveloped argument.

Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008);

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929-30 (9th Cir. 2003).

      The ALJ identified specific, clear and convincing reasons that are supported

by substantial evidence for discounting Dinsmore’s testimony regarding the

debilitating effects of his symptoms: (1) his allegations are not consistent with the

medical record; and (2) Dinsmore’s testimony regarding sleep apnea is inconsistent

with the reports that he made to medical providers regarding his sleep apnea and

fatigue. Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1196-97 (9th Cir.

2004) (noting that medical records inconsistent with a claimant’s allegations are a

permissible reason to find claimant not credible); Tonapetyan v. Halter, 242 F.3d
1144, 1148 (9th Cir. 2001) (holding that inconsistent statements by a claimant


                                          2                                    16-35902
provide a specific, clear and convincing reason to discount his credibility).

      Any error in the ALJ’s failure to discuss caseworker Cory Ingersoll’s note

was harmless because Dinsmore does not identify any functional limitations in

Ingersoll’s note that the ALJ failed to incorporate into the RFC.

      Because the record was neither ambiguous nor inadequate based on the

relevant record, the ALJ did not err in failing to develop the record with a

psychological consultative evaluation or memory testing. Mayes v. Massanari, 276
F.3d 453, 459-60 (9th Cir. 2001).


      AFFIRMED.




                                          3                                     16-35902